         Case 1:14-cv-07417-RJS-KNF Document 30 Filed 10/20/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSUE VEGA,
                               Plaintiff,
         -v-
                                                              No. 14-cv-7417 (RJS)
TRINITY REALTY CORP., et al.,                                       ORDER
                               Defendants.


RICHARD J. SULLIVAN, Circuit Judge:

         The Court is in receipt of the attached letter from Defendants Trinity Realty Corporation

and Phillip Phan, dated October 16, 2020, requesting leave to file a motion to vacate the default

judgments entered in this action on March 6, 2015 and November 25, 2015 (Doc. Nos. 16, 28–

29). Specifically, Defendants seek relief under Federal Rule of Civil Procedure 60(b)(4), arguing

that the judgments are void for lack of personal jurisdiction as Plaintiff Josue Vega did not

properly serve Defendants with the summons or complaint.

         IT IS HEREBY ORDERED THAT Defendants’ request is granted.                   Accordingly,

Defendants shall file their motion to vacate the default judgments no later than November 2,

2020. Plaintiff shall file any opposition to that motion no later than November 16, 2020.

Defendants may then submit a reply no later than November 23, 2020. IT IS FURTHER

ORDERED THAT the parties’ memoranda of law shall comply with the type face and length

requirements set forth in Rule 2.B of the Court’s Individual Rules and Practices.

SO ORDERED.
Dated:          October 19, 2020
                New York, New York

                                                     RICHARD J. SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation
          Case 1:14-cv-07417-RJS-KNF Document 30 Filed 10/20/20 Page 2 of 4


                                                                                    Joseph W. Carbonaro, Esq.
                                                                                    757 Third Avenue,2Oth Floor
                                                                                    New York, NY 10017
                                                                                    T 212-888-5200
                                                                                    F 212-a98-O394
                                                                                    E   joe@icarbonarolaw.com
                                             October 16,2020

Hon. Richard J. Sullivan
United States Circuit Court Judge
Second Circuit Couft of APPeals
Thurgood Marshall United States Courthouse
40 Foley Square, Room 2104
New York, New York 10007

                  Behalf of Himself and Others Similarly-Situated v- Trinity Realty Corp.,
p.e: Josue Vega, on
   Joseph phan and Philtip Phan, in their Individual and Pro/bssional Capacities
   Civil Action No.: 14-cv-07 417(RJS)

Your Honor:

        This office represents defendants Trinity Realty Corporation and Phillip Phan in the
above referenced action, which had been assigned to Your Honor while in the District
                                                                                        Courl'
Although I am aware that Your Honor now sits on the Court of Appeals, the undersigned was
instrucf,d by the Clerk of the Court to follow your Individual Rules of Practice and that Your
Honor would decide whether to preside over this matter or have it refened to a District Court
Judge.

       I write in accordance with the Couft's Individual Rules of Practice Rule 1-A and2-A
seeking leave to file a motion to vacate the default judgments entered against the Defendants
herein.

       This action was brought pursuant to the federal Fair Labor Standards Act ("FLSA") and
New york    State Labor Law ("NYLL") for unpaid wages, liquidated damages, attorneys' fees
and statutory damages based on the alleged failure to properly compensate Plaintiff Josue Vega
(,.Vega,,) foi nis **k ur a janitor in defendant Trinity Realty Corporation's ("Trinity") building.
befendant phillip phan is irinity's manager and owner. Defendant Joseph Phan died in2012.

         After a default judgment was entered against all named Defendants, the Court referred
 this case for inquest to Magistrate Kevin N. Fox, who made recommended findings of fact and
 rendered conclusions of law based upon the submissions of Plaintiff s counsel, including the
 Declaration of Josue Vega. After inquest, damages for unpaid wages in the amount of
 $30,737.20 were recommended; liquidated damages under the FLSA and NYLL for a total
                                                                                               of
 $61,474.40 and statutory damages under the NYLL for failing to      provide wage  statements in the
 sum of $2,500 were further recommended. In addition, Magistrate Fox found that Plaintiff s
 counsel was entitled to $7,215 .25 as attorneys' fees, $540 in costs, $5,532.68 in pre-judgment




 Page 1 of 3
        Case 1:14-cv-07417-RJS-KNF Document 30 Filed 10/20/20 Page 3 of 4




interest and post-judgment interest, which is ongoing. In Your Honor's November 25,2015
Decision and Order, Magistrate Fox's Findings and Recommendations were accepted, and
judgment was entered in the amounts set forth above.

        This letter seeks leave to file a motion to vacate the default judgments against Defendants
Trinity and Philip Phan pursuant to Fed. R. Civ. P. 60(b). Specifically, the Default Judgment is
void under 60(bX4), because Plaintiff failed to properly serve the Summons and Complaint on
Phillip Phan and Trinity Realty and accordingly, the Court never obtained personal jurisdiction
                                                                            oocourt
over Phan or Trinity. Federal Rule of Civil Procedure 55 provides that a            . . . may set aside
a default judgment under Rule 60(b)." Fed. R. Civ. P. 55(c). Rule 60(b) provides six reasons for
relieving apary from a default judgment, including, under subdivision (4),thatthe judgment is
void. Although Rule 60(b) provides that motions for relief including a motion under Rule
60(b)(4), must be made "within a reasonable time," the Second Circuit has been "exceedingly
lenient in defining the term oreasonable time,' with respect to voidness challenges [under
60(bX4), In fact, a motion to vacate a default judgment as void 'may be made at any time."' "R "
Best Produce. Inc. v. DiSapio,540 F.3d ll5,123-24 (2dCir.2008).

        Defendants will establish that neither Trinity nor Phan was properly served. Substitute
service on Phan was allegedly made at l40l Pelham Parkway East, Bronx, NY on a person
named "Trends Chung." However, Defendant Phan did not reside there and does not know a
Trends Chung. Moreover, research shows that the address of 1401 Pelham Parkway East does
not exist. Mr. Phan never lived there and never maintained an office there; nor did Trends
Chung ever provide him with a copy of the Summons and Complaint. As to defendant Trinity,
that the Secretary of State's "Receipt for Service" shows that service was made on Trinity at One
Park Place, Suite 204, Albany, NY 12205. Upon information and belief, this is an address for a
"Trinity Realty Group, LLC'as distinguished from Trinity Realty Corp., the named defendant in
this action. No defendant herein has any connection to Trinity Realty Group.

        The undersigned is advised that the only properties Trinity owned andlor managed as of
the date process was purportedly served are2414 University Avenue, Bronx, New York and
2340University Avenue, Bronx, New York. Although Trinity owned these properties, defendant
Phan did not reside at either of them. Moreover, as to Trinity, the Secretary of State's records
are incorrect in that they reflect Trinity Realty's address tobe2340 University Avenue, Apt. 3-
N, Bronx, New York, but state that its Chief Operating Officer's address (Joseph Phan) to be
2430 University Avenue, Apt. 3-N. Phillip Phan did not then reside at either location.

        The Second Circuit has held that "[a] defendant's sworn denial of receipt of service . .   .

rebuts the presumption of proper service established by the process server's affidavit and
necessitates an evidentiary hearing." Old Republic Ins. Co. v. Pacific Financial Services,30l
F.3d 54 at57; see also Davis v. Musler,713F.2d907 (2d Cir. 1983)

       As to the likelihood of success on the merits of Phan and Trinity's defense, the evidence
would show not merely that Mr. Vega lived in a Trinity-run apartment (as he avers in his
Declaration), but that he lived there rent-free. as part of his compensation. Mr. Phan estimates


Page 2 of 3
        Case 1:14-cv-07417-RJS-KNF Document 30 Filed 10/20/20 Page 4 of 4


                                                                                        Garbonarolaw      pc

that the market value of the apartment in which Vega lived was approximately $1
This factor was not and could not be taken into account by Magistrate Fox because although Mr.
Vega disclosed that he lived in a Trinity apartment, he failed to disclose that he lived there
without payment of rent, which was part of his compensation.

         Uqder the FLSA and NYLL, lodging is considered a form of compensation and must be
included when determining wages paid. "Under $ 203(m) of the FLSA, the definition of wage
'oincludes the reasonable cost ...to the employer of furnishing such employee with board,
 lodging, or other facilities, if such board, lodging, or other facilities are customarily furnished by
 such employer to his employees..." 29 U.S.C. $ 203(m)." Estanislau v. Manchester Developers,
LLC,316 F.Supp.2d 104 (2004).It is customary to provide lodging to janitorial staff. As to the
NYLL, the Labor Department's Minimum Wage Order permits the employer to include as
 compensation towards the minimum amount required to be paid to the resident janitor, both the
janitor's apartment's rent (12 NYCRR l4l-1.5, and utilities 12 NYCRR 141-1.6. In this case,
 defendants provided both.

        Finally, and contrary to Plaintiff s claims, Defendant can establish that Plaintiff was not
required to remain on premises 24 hours per day, 7 days per week as he claimed, and that not
only did Plaintiff have regular time off, he was frequently off-premises because he also worked
for other landlords in the vicinity, of which Defendants were aware. It can be established that
Plaintiff was essentially an independent contractor (and therefore exempt from the FLSA and
NYLL's wage and hour requirements) because he was free to work elsewhere and was not
supervised by the defendant Phan. More often than not, when tenants had emergency situation at
off hours, it was Phan, not Vega, who responded because Vega was otherwise engaged or simply
refused to respond. Moreover, as Housing Court records will show, Vega actually sublet a
portion of his free apartment to other persons without Trinity's permission and for his own
financial gain. He was ultimately evicted in part on this basis.

        For the reason set forth above, Defendants Phan and Trinity ask the Court to permit
Defendants to move to vacate the default judgments against them and to defend this action on its
merits.




cc: Michael John Borrelli, Esq.
    Attorney for the Plaintiff via email




Page 3 of 3
